Citation Nr: 1400552	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  02-07 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a blood disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1992.  He also served in the Southwest Asia theater in Saudi Arabia from August 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran failed to appear for a scheduled Board hearing in Washington, DC in May 2006 and at a video conference Board hearing in September 2009.  

In November 2009 and June 2010, the Board remanded these claims for additional development.  When the case was returned to the Board it denied all three claims in a decision dated in October 2011.  The Veteran then appealed this denial to the United States Court of Appeals for Veterans Claims (the Court).  

In a January 2013 Joint Motion For Partial Remand (Joint Motion), the Veteran and the VA Secretary (hereinafter the parties) requested remand of the above-listed claims in order to obtain certain private treatment records.  In a February 2013 Order, the Court vacated the Board's October 2011 decision and remanded for development consistent with the terms of the Joint Motion while an appeal as to other issues was dismissed.  

In September 2013, the Board remanded the claims listed on the title page for further development consistent with the terms of the Joint Motion.  The case has now been returned to the Board for further adjudication.  

This appeal was processed using the Virtual VA paperless claims processing system in addition to his Virtual VA "eFolder."  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had military service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The Veteran does not have an undiagnosed disability manifested by a blood disorder, hypertensive symptoms, or psychiatric symptoms, due to his service.  

3.  The evidence of record does not show that any currently diagnosed blood disorder, such as leukocytopenia, hypertension, or an acquired psychiatric disorder, such as depression, is etiologically related to the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood disorder, currently diagnosed as a history of leukocytopenia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2012).  

2.  The criteria for service connection for hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2012).  

3.  The criteria for service connection for an acquired psychiatric disorder (other than PTSD), currently diagnosed as depression, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been satisfied by information provided to the Veteran in letters from the RO dated in December 2001, October 2005, and July 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, these claims were reviewed and a supplemental statement of the case was issued in November 2013.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in July 2010.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been either requested or obtained.  The Board notes that the claims file does not contain any private medical records from either Dr. S.M. or Dr. F.  In the September 2002 Persian Gulf registry examination, the Veteran related that he was currently being treated for depression by Dr. S.M. and that he had seen Dr. F. two years prior for blood tests.  Because there was no indication in the record that VA had ever attempted to obtain these private records, as a result of the January 2013 Joint Motion and the Court's February 2013 Order, the Board in its September 2013 remand requested that the RO seek to obtain these records after obtaining an appropriate release of information form from the Veteran.  

The Board notes that in a letter to the Veteran dated in September 2013, the Appeals Management Center (AMC) informed the Veteran that his release of information form did not contain an address, or contained an incorrect address, for each physician.  A blank VA Form 21-4142 (Authorization and Consent to Release Information to VA) was enclosed and the Veteran was requested to respond within 30 days.  There is no indication from the electronic file that the Veteran or his representative ever replied to this message or attempted to provide VA with an up-to-date accurate release of information form regarding either Dr. S.M. or Dr. F.  Thus, the Board finds that the RO/AMC substantially complied with the Board's remand for private information.  

The Board also notes that the Veteran failed to appear for a VA general examination scheduled in April 1992 as well as for VA examinations of hemic disorders and hypertension in November 2005.  The Court has held that VA's "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board's review of the claims file fails to disclose any reason or excuse for the Veteran's failure to appear for the scheduled VA examinations.  See 38 C.F.R. § 3.655 (2012) (noting that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, that claim shall be rated based on the evidence of record).  

The Board also finds that the available medical evidence is sufficient for an adequate determination.  Thus, there has been substantial compliance with all pertinent VA laws and regulations and the Board finds that it may proceed to adjudicate the claims on appeal without prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including hypertension and psychoses, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, both hypertension and psychoses are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran's claimed blood disorder is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply as to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834 (2011)).  38 C.F.R. § 3.317(a)(1) (2012).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under the latter provision.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

Factual Background 

The Veteran contends that service connection is warranted for a blood disorder, hypertension, and an acquired psychiatric disorder, with the claims for a blood disorder and hypertension to include as due to an undiagnosed Persian Gulf War illness.  

The Veteran served in the Southwest Asia theater of operations from August 1990 to March 1991, primarily as an M1 Armor Crewman.  According to his DD Form 214, the Veteran did not receive decorations or medals indicative of participation in combat.  

His service treatment records did not show any psychiatric illness or blood disorders or diseases derivative of a blood disorder, including a December 1987 prescreening form, his January 1988 enlistment physical examination, and his January 1992 separation physical examination.  

The January 1988 enlistment examination noted that a significant history for hypertension needed to be documented, but that note was then struck through with the notation "not needed."  His blood pressure reading was recorded as 130/80.  On the contemporaneous report of medical history, the Veteran had checked the "yes" box for high or low blood pressure.  The examiner noted on that form that the Veteran's blood pressure in the past was high, but was told this was nerves.  It was also noted that this was four years ago before giving blood, but that the Veteran donated anyway.  He denied ever being treated for hypertension.  

On this same form, the Veteran also denied trouble sleeping, nervous trouble, or depression or excessive worry.  On subsequent reports of medical history dated in May 1991 (after return from Southwest Asia) and in January 1992 (as part of his separation physical examination), the Veteran denied ever having high or low blood pressure, trouble sleeping, nervous trouble, or depression or excessive worry.  His blood pressure in May 1991 was recorded as 116/80.  His blood pressure reading in January 1992 was recorded as 110/84.  On the May 1991 report of medical history the Veteran also denied contracting any illness, fever, muscle aching, diarrhea, cough, tick, or other insect bites or stings and reported that he had no problems while in Saudi Arabia.  Results of a December 1991 blood test attached to the separation physical appeared to be within normal limits.  

Post-service, the Veteran underwent a VA mental examination in May 1993.  The Veteran told the examiner that he related well with people and the only change he noted since leaving the service was that he looked at life more seriously.  At the time of examination the Veteran was working two part-time jobs, totaling approximately 11 hours per day, six to seven days a week.  He reported great difficulty with sleep since he left service, although not all the time.  He might sleep only four to five hours a night and often awakened with a start.  Usually this was after dreaming of charred Iraqi bodies in a desert, which he told the examiner he saw while driving his tank in Saudi Arabia.  He said these dreams began about four to five months after he left service.  He told the examiner these types of dreams were more likely when he was under more stress.  These disruptive dreams within the past several months also made him more fatigued during the day.  

On mental status examination, the Veteran did not appear to be anxious and he did not appear to be suicidal or despondent.  There were no indications of any hallucinations or delusions.  He also did not appear upset when he spoke about his dreams at night.  The VA examiner did not diagnose posttraumatic stress disorder (PTSD), but listed an impression of a probable adjustment disorder of mixed type that would cause him to be more vulnerable to thoughts about his time in Saudi Arabia.  

In September 1993, the Veteran's claim for service connection for PTSD was denied.  

Post-service private medical evidence included references to private treatment reports, dated between 1998 and 2001, in the form of a computer printout which did not contain detailed information; however, this evidence appears to show that the Veteran had a blood pressure problem or hypertension.  

A September 2002 VA Gulf War registry examination noted complaints of fatigue, depression, and a low WBC (white blood cell) count several years before.  The Veteran told the examiner that a private physician had told him two years ago that he did not find a cause to explain the low WBC count.  He reported that his wife had told him that his leg jerked around a lot in his sleep, and that he had a history of hypertension.  It was also noted that he was being treated for depression and had been on Welbutrin for two years.  On examination, the upper extremities, heart, abdomen, and mental status were normal.  The assessment noted conditions that included hypertension, leukocytopenia by history, fatigue and symptoms of depression.  

VA treatment records dated between 2001 and 2013 noted a history of leukocytopenia and hypertension.  They also noted disorders that included depression and fatigue.  (A diagnosis of sleep apnea later replaced the assessment of fatigue.)  

According to a November 2002 VA mental health clinic record, the Veteran was seen as a result of a referral from his Gulf War registry examination.  He said that he had been taking Wellbutrin for 18 months for depression that was prescribed by a private family physician.  He also reported that he weaned himself off of Wellbutrin because he did not feel that it helped.  The examiner noted that the Veteran complained of lack of motivation, a loss of interest in old hobbies, and occasional bouts of sadness and tearfulness.  It was noted that the Veteran worked nights and only averaged 4 to 5 hours of sleep because he had to interrupt his sleep to take his children to school.  Diagnosis was dysthymic disorder.  

A further examination by a VA psychiatrist that same day led to a diagnosis of major depression.  The Veteran told the examiner that his depression began a few years after he came home from the Gulf War.  He reported feeling sad with decreased interest and motivation and sleeping problems.  The Veteran denied flashbacks or nightmares.  

A June 2003 VA laboratory testing showed no evidence of prior exposure to hepatitis viruses, a normal thyroid function, elevated cholesterol, and mildly elevated liver tests.  

A July 2009 VA medical record revealed that the Veteran was doing quite nicely with antidepressants, that he was going to school, and that he had no homicidal or suicidal ideations.  

Blood Disorder

Based on the evidence of record, the Board finds that the preponderance of the evidence is against direct or presumptive service connection for the Veteran's claim of service connection for a blood disorder.  The Board notes that the Veteran has not contended that his blood disorder arose during his military service.  Moreover, there is nothing in the Veteran's service treatment records or elsewhere in his electronic claims folder which suggests that such is the case.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of a blood disorder during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to a blood disorder during active duty.  

Furthermore, clinical evidence of record reflects a history of leukocytopenia noted at the time of the September 2002 Persian Gulf War registry examination.  At the time of the September 2002 examination, the Veteran told the examiner that he had a low WBC count several years before, or approximately seven or eight years after discharge from military service.  This gap of years between discharge from service and evidence of a possible disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that any current blood disorder was caused by or was a result of his period of service.  Further, the Veteran failed to appear for his scheduled VA examination in November 2005 without good cause.  Therefore, no VA physician has provided a medical nexus opinion for this issue.  

In essence, there is no competent medical opinion of record etiologically relating the Veteran's claimed blood disorder to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, since the Veteran has been diagnosed with leukocytopenia, or a history of leukocytopenia has been consistently noted in his VA treatment records since September 2002, service connection for a blood disorder is not warranted based on an undiagnosed Persian Gulf War illness.  The Board notes that the Veteran has been diagnosed with leukocytopenia.  Therefore, even though the Veteran served in Saudi Arabia in 1990 and 1991, service connection for a blood disorder under the provisions of 38 C.F.R. § 3.317 for establishing service connection for an undiagnosed illness for veterans who served in the Southwest Asia theater of operations is not warranted.  Thus, entitlement to service connection for a blood disorder on a presumptive basis under 38 C.F.R. § 3.317 is precluded.  

Therefore, service connection for a blood disorder on a direct or presumptive basis is not available in this case.  The Veteran's claim for service connection for a blood disorder, to include as an undiagnosed illness, must be denied.  

Hypertension

Based on the evidence of record, the Board finds that the preponderance of the evidence is against direct or presumptive service connection for the Veteran's claim of service connection for hypertension.  Initially, the Board notes that there is some question as to whether the Veteran's hypertension preexisted his entry into service in 1988.  While the Veteran indicated at his January 1988 enlistment examination that he had high blood pressure in the past when donating blood, he ascribed this development to nerves and apparently denied ever being treated for hypertension.  Indeed, the examiner began to list documenting hypertension and asthma as significant conditions upon enlistment, but then struck through his notation and wrote that such was not needed.  Furthermore, as indicated above, the Veteran denied in future service examinations that he ever had high blood pressure.  

Clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because the presumption of soundness has attached in this case, VA has the burden of proving by clear and unmistakable evidence that both (1) the Veteran's hypertension preexisted service and (2) that such disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id. at 1096; 38 U.S.C.A. § 1153.  

In the present case, there is no competent medical evidence dated prior to the January 1988 enlistment examination which reflects a diagnosis of hypertension.  Thus, the only medical records which refer to the possible existence of hypertension prior to service are the enlistment examination and contemporaneous report of medical history.  The Board notes that the law has provided that history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Moreover, in this case, the enlistment examiner appeared satisfied that the Veteran was never treated or diagnosed with hypertension before service and attempted to erase or delete a notation of hypertension from the copy of the examination report.  In sum, the Board believes that there is no competent medical evidence of record to show the nature of a disease, course of treatment, or any other factors that might enable the Board to gauge any relevant information as to the pre-existence of hypertension.  

As such, the Board finds that the Veteran's relation of his history alone, without any corroborating medical evidence, is insufficient to rebut the presumption of soundness in this case.  The Board's review of the record leads it to a firm belief that there is no clear and unmistakable evidence that hypertension preexisted service.  As a hypertension disorder was not noted at service entrance in 1988, the Veteran is presumed to be in sound condition on service entry with respect to hypertension.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Because the presumption of soundness has not been rebutted for the hypertension aspect of this claim, the claim becomes one for direct service connection, without consideration of aggravation of a preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

As to the direct service connection claim for hypertension, the Board notes that the Veteran has been diagnosed with a hypertension disability since the late 1990s, or several years past his discharge from service.  It is clear that the Veteran has a current hypertension disability and, therefore, the first requirement for direct service connection has been met.  

The Board notes that the Veteran has not contended that his hypertension arose during his military service.  Moreover, there is nothing in the Veteran's service treatment records or elsewhere in the electronic claims folder which suggests that such is the case.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of hypertension during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty.  

Furthermore, the meager clinical evidence of record does not reflect a diagnosis of hypertension until approximately the late 1990s or turn of the century, perhaps seven or eight years after discharge from service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology since service, and this weighs against the Veteran's claim as well.  

Moreover, there is no persuasive medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that any current hypertension disorder was at least as likely as not related to the Veteran's period of active duty.  Further, the Veteran failed to appear for his scheduled November 2005 VA hypertension examination, so a medical opinion from a VA physician on whether his diagnosed hypertension is related to service is not available.  

In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed hypertension to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for hypertension because there is no medical evidence of record to show a diagnosis of hypertension within one year of the Veteran's separation from active service in January 1992.  38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection for hypertension is not warranted based on an undiagnosed Persian Gulf War illness.  The Board notes that the Veteran has been diagnosed with hypertension.  Therefore, even though the Veteran served in Saudi Arabia in 1990 and 1991, service connection for hypertension under the provisions of 38 C.F.R. § 3.317 for establishing service connection for an undiagnosed illness for veterans who served in the Southwest Asia theater of operations is not warranted.  

Therefore, any claim for presumptive service connection for hypertension also must be denied. 

Thus, service connection for hypertension on a direct or presumptive basis is not available in this case.  Therefore, the Veteran's claim for service connection for hypertension, to include as an undiagnosed illness, must be denied.  

Psychiatric Disorder

The Board notes that originally VA adjudicated this claim as one of entitlement to service connection for a nervous twitch with insomnia, to include as due to an undiagnosed illness.  Prior to this claim, in September 1993, the RO denied a claim for service connection for PTSD.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012).  There is no indication that the Veteran has sought to reopen his PTSD claim, nor is there competent evidence of record to show that the Veteran has PTSD.  

Thus, the scope of the present claim, which the Board recharacterized in November 2009 as service connection for an acquired psychiatric disorder rather than service connection for a nervous twitch with insomnia, to include as due to an undiagnosed illness, is not intended to include PTSD.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against direct or presumptive service connection for the Veteran's claim of service connection for a psychiatric disorder.  The Board notes that the Veteran has not contended that his psychiatric disorder arose during his military service.  Moreover, there is nothing in the Veteran's service treatment records or elsewhere in his electronic claims folder which suggests that such is the case.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of a psychiatric disorder during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any psychiatric problem during active duty.  

Furthermore, clinical evidence of record reflects an assessment of an adjustment disorder with mixed type at the time of the May 1993 VA mental examination.  However, service connection cannot be granted for a personality disorder.  VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

Symptoms of depression were noted at the time of the September 2002 Persian Gulf registry examination, and a dysthymic disorder and major depression were then diagnosed by VA in November 2002.  However, the Veteran told the September 2002 examiner that his private physician had been treating him for depression for at least the two previous years, or approximately eight years after discharge from military service.  This gap of years between discharge from service and evidence of a possible disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that any current psychiatric disorder, such as depression, was caused by or was a result of his period of service.  No medical personnel has specifically claimed that the Veteran's psychiatric disorder, currently diagnosed as depression, was at least as likely as not related to the Veteran's period of active duty.  Further, the Veteran failed to appear for scheduled VA examinations in November 2005 when VA was then considering his claim as entitlement to service connection for a nervous twitch with insomnia, to include as due to an undiagnosed illness.  Therefore, no VA physician, including his May 1993 VA mental examiner, has provided a medical nexus opinion on whether any psychiatric disorder other than PTSD might be related to the Veteran's period of active duty.  

In essence, there is no competent medical opinion of record etiologically relating the Veteran's depression to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, since the Veteran has been diagnosed with depression, service connection for a psychiatric disorder (not including PTSD) is not warranted based on an undiagnosed Persian Gulf War illness.  The Board notes that the Veteran has been diagnosed with and treated for depression.  Therefore, though the Veteran served in Saudi Arabia in 1990 and 1991, even service connection for the original claim styled as a nervous twitch with insomnia disorder under the provisions of 38 C.F.R. § 3.317 for establishing service connection for an undiagnosed illness for veterans who served in the Southwest Asia theater of operations is not warranted.  Thus, entitlement to service connection for a psychiatric disorder on a presumptive basis under 38 C.F.R. § 3.317 is precluded.  

Therefore, service connection for a psychiatric disorder is not available in this case.  The Veteran's claim for service connection for a psychiatric disorder, currently diagnosed as depression, must be denied.  

Conclusion

In reviewing the Veteran's claims the Board has reviewed the written statements of the Veteran and his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis of hypertension or a psychiatric disorder or the causal questions of whether his hypertension, mental disorder, or claimed blood disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay testimony is competent, however, to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that a blood disorder, hypertension, and an acquired psychiatric disorder (other than PTSD), are all related to military service that ended in 1992, and/or are due to an undiagnosed Persian Gulf War illness.  In this case, when the Veteran's service treatment records (which show no relevant treatment) and his post-service medical records are considered (which do not show any relevant treatment prior to the late 1990s, and do not contain competent evidence of an undiagnosed illness or a nexus between any of the claimed conditions and the Veteran's service), the Board finds that the service treatment records and the medical evidence outweigh the Veteran's contentions that his claimed conditions are related to service.  

Given the absence of persuasive evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has a blood disorder, hypertension and a psychiatric disorder (other than PTSD) incurred as a result of his period of active service, or that one or more of these claimed conditions is an undiagnosed Persian Gulf War illness, would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a blood disorder, currently diagnosed as history of leukocytopenia, to include as an undiagnosed illness, is denied.  

Service connection for hypertension, to include as an undiagnosed illness, is denied.  

Service connection for an acquired psychiatric disorder, currently diagnosed as depression, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


